Citation Nr: 1045071	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  10-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, B.K.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1940 to November 
1944.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to TDIU.

The Veteran was afforded a video conference hearing before the 
undersigned Veterans Law Judge in October 2010.  A copy of the 
transcript is of record 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for presyncope secondary to 
carotid bulb/sinus hypersensitivity associated with conversion 
reaction with periodic hysterical episodes, evaluated as 40 
percent disabling; conversion reaction with periodic hysterical 
episodes, evaluated as 10 percent disabling; neurapraxia of the 
right supraclavicular nerve, evaluated as 10 percent disabling 
and postoperative scar of the right side of the neck, evaluated 
as 10 percent disabling.  The Veteran's combined evaluation for 
compensation is 60 percent disabling. 

2.  The Veteran also suffers from the following non-service 
connected disabilities: overactive bladder, gastroesophageal 
reflux disease, osteoarthritis of the hip, Helicobacter Pylori 
infection, ulnar neuropathy, carpal tunnel syndrome, 
cholecystitis, colonic polyps, low back pain, chronic obstructive 
pulmonary disease, hypertension, hearing loss and benign 
prostatic hypertrophy.

3.  The medical evidence of record does not demonstrate that the 
Veteran is unable to secure or follow substantially gainful 
employment solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107
(West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA notice 
letter to the Veteran in October 2008, prior to the initial 
adjudication of the claim.  The letter notified the Veteran of 
what information and evidence must be submitted to substantiate a 
claim for TDIU.
The letter also provided the Veteran notice in compliance with 
Dingess.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development of 
his claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records and the identified post-
service medical records have been obtained.  The Veteran was also 
afforded VA examinations in connection with his claim for TDIU.  
The VA examination was adequate, as the examiner reviewed the 
Veteran's case file, examined the Veteran, and included the 
Veteran's statements in her examination.  At the hearing, the 
Veteran's representative argued that an additional examination 
should be conducted which includes a social and industrial 
survey.  Review of the examinations of record show, as noted 
above, they are adequate for purposes of adjudicating the claim 
and no further examination is warranted.  See 38 C.F.R. § 3.159.  
 
In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Analysis 

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  In a 
hearing before the undersigned the Veteran testified that his 
service-connected presyncope causes him to become very dizzy 
several times a day.  He also experiences seizures, about once 
every two months, where he falls to the ground.  He reported that 
his right supraclavicular nerve is causing him marked discomfort.  
In a November 2008 statement the Veteran asserted that he can no 
longer drive and can only walk with a walker.  His neighbor 
testified that the Veteran experiences dizzy spells on a daily 
basis.  When asked at the hearing why he retired, the Veteran 
stated that he stopped work "because I couldn't do what I was 
supposed to do."

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
The Veteran's employment history, his educational and vocational 
attainment, as well as his particular physical disabilities are 
to be considered in making a determination on unemployability.  
38 C.F.R. § 3.340, 3.341, 4.16 (2010).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not his age or to any impairment caused by non-
service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for the following 
disabilities: presyncope secondary to carotid bulb/sinus 
hypersensitivity associated with conversion reaction with 
periodic hysterical episodes, evaluated as 40 percent disabling; 
conversion reaction with periodic hysterical episodes, evaluated 
as 10 percent disabling; neurapraxia of the right supraclavicular 
nerve, evaluated as 10 percent disabling and postoperative scar 
of the right side of the neck, evaluated as 10 percent disabling.  
The Veteran's combined evaluation for compensation is 60 percent 
disabling.  
See 38 C.F.R. § 4.25 Table I.  Therefore, because the Veteran 
does not have one service-connected disability rated as at least 
60 percent or two or more disabilities with a combined rating of 
a least 70 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are 
not met.

Since the Veteran fails to meet the percentage standards as set 
forth in 38 C.F.R. 
§ 4.16(a), the Board must consider whether there is evidence to 
warrant assignment of a TDIU on an extra-schedular basis, 
pursuant to 38 C.F.R. § 4.16(b), upon a showing that the 
individual is unable to secure and follow substantially gainful 
employment due to service-connected disabilities.  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

For the Veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that takes 
the case outside the norm.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A disability rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record shows that the Veteran's highest formal 
education was completing the seventh grade.  In addition to his 
service-connected disabilities, the Veteran's medical records 
also reveal a history of overactive bladder, gastroesophageal 
reflux disease, osteoarthritis of the hip, Helicobacter Pylori 
infection, ulnar neuropathy, carpal tunnel syndrome, 
cholecystitis, colonic polyps, low back pain, chronic obstructive 
pulmonary disease, hypertension, hearing loss and benign 
prostatic hypertrophy.  The evidence shows that the Veteran 
worked as a carpenter and retire after work at that profession 
for 55 years.  In a December 2010 examination the Veteran 
reported that he retired in 1982 due to age.  A November 2008 VA 
examination stated that the Veteran does not have difficulty 
performing activities of daily living and is able to maintain 
effective work and social relationships.  His psychiatric 
symptoms were not enough to interfere with his occupational 
functioning.  At the December 2010 VA examination, the examiner 
concluded that dizziness, decreased strength in the upper 
extremities, urinary incontinence, pain and "other" affects the 
Veteran's ability to work.  The Veteran's service-connected 
disabilities are clearly not the sole cause of his inability to 
work.  While some of his service-connected symptoms were 
enumerated as precluding the Veteran from worker, other non 
service-connected symptomatology was also provided.

None of the VA medical records ascribe an inability to work due 
to the Veteran's service-connected disabilities; in fact, the 
evidence shows that he retired from his job after working for 55 
years.  While the Board does not wish to minimize the nature and 
extent of the Veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities.  In making this determination, the Board is not 
refuting the Veteran's noted physical and neurological 
limitations.  However, the evidence does not show on inability to 
secure or follow gainful employment solely due to his service-
connected disabilities.  Thus, the Board finds that TDIU is not 
warranted on a schedular or on an extra-schedular basis.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


